DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed and the Preliminary Amendment filed on 12-23-2019. As directed, claims 1-19 were cancelled, and claims 20-40 were added. Thus, claims 20-40 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 29 is objected to because of the following informalities:  
-Line 4 recites “at least of joints, muscles and tendons” which Examiner suggests amending to read “of at least joints, muscles and tendons” for clarity  
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
-Lines 2-3 recites “at least of joints, muscles and tendons” which Examiner suggests amending to read “of at least joints, muscles and tendons” for clarity  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional 
-A “rehabilitation mechanism” in claims 20 and 36
-A “knee module” in claims 20 and 36
-A “measuring device” in claim 20
-A “control module” in claims 29 and 38
-A “connection element” in claim 38
-A “mechanical device” in claim 38
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 31, 34, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, line 5 recites “and optionally of the knee orthosis” which renders the claim indefinite. The term “optionally” makes it unclear whether the succeeding limitation is a required, positively recited claim element. For purposes of examination, the optional element will be interpreted to not be required by the claim.
Regarding claim 34, line 1 recites “the values” in line 1 which lacks antecedent basis. For purposes of examination, the limitation will be interpreted to refer to “values”.
Regarding claim 36, line 4 recites the phrase “can be” which renders the claim indefinite. It is unclear whether the succeeding limitation is a positively recited, required part of the claim, or is optional. For purposes of examination, the claim will be interpreted to refer to “at least one knee module operatively connected to an application point”.
Claims 37-40 are rejected by virtue of their dependence on claim 36.
Regarding claim 39, line 6 recites the phrase “can be” which renders the claim indefinite. It is unclear whether the succeeding limitation is a positively recited, required part of the claim, or is optional. For purposes of examination, the claim will be interpreted to refer to “a mechanical device driven by”.
Claim 40 is rejected by virtue of its dependence on claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 20-23, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 6,685,658) in view of Brodard (US 2018/0085276).
Regarding claim 20, Dietz discloses a rehabilitation mechanism (“active standing table” Col. 2, lines 28-30) for a bedridden patient (Col. 3, lines 5-11) incorporating a method of moving the lower extremities of the patient (Col. 3, lines 46-53) which comprises the steps of:
operatively connecting at least one knee module (13) of the rehabilitation mechanism (“active standing table”) to an application point of a leg of a patient (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the patient’s knee); and moving the application point (Col. 3, lines 35-37: the patient’s knee) relative to a rotation point of the lower extremity of the patient (Col. 4, lines 36-39: the knee drives promote bending and stretching of the user’s knee about the rotation axis of the patient’s hip).

However, Brodard teaches a method of determining a position and radius of movement of lower extremities of a patient using a measuring device (33) for determining a trajectory solely of the application point during a movement of the leg with a knee module (11) of a rehabilitation mechanism (2) (paragraph 83, lines 1-6; paragraph 85, lines 1-8; paragraph 97, lines 1-8), and creating, via a model-generating means, from data thus obtained, a kinematic model of the position and radius of movement of at least parts of the lower extremities of the patient (see paragraphs 96-99: microcomputer 23 is configured to receive the kinematics of the movement of a patient’s lower limbs in order to track an initial trajectory). Brodard further teaches that such a method allows for the device to generate movement of the lower limb with any controlled trajectory applied (see paragraph 96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by Dietz to further include a measuring device at the knee module and a microcomputer with model-generating means to create a kinematic model of the lower limb movement, as taught by Brodard, in order to rehabilitate the patient’s lower limb according to particular controlled trajectories.
Regarding claim 21, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.

Regarding claim 22, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.
Dietz further discloses securing the application point of the leg to the knee module (13) by means of a knee orthosis (20) (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the patient’s knee).
Regarding claim 23, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.
Modified Dietz further discloses wherein the measuring device (33 of Brodard), proceeding from a starting position (see paragraphs 96-99 of Brodard: a trajectory of a lower limb is obtained), records a manually guided and/or automated movement of the leg in a form of coordinate pairs (see paragraph 97 of Brodard: the kinematics, which have x and y components by definition, are tracked in order to calculate a trajectory of the lower limb).  
Regarding claim 30, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.
Dietz further discloses controlling the at least one knee module (13) during an automated movement of the leg with an aid of a control module (“control unit” described at Col. 5, lines 6-13) such that the application point (Col. 3, lines 35-37: the patient’s knee) is moved by the knee module (13) relative to a rotation point of the lower extremity of the patient (Col. 4, lines 36-39: the knee drives promote bending and stretching of the user’s knee about the rotation axis of the patient’s hip).


However, Brodard teaches that in the method of moving the patient’s lower limb, a trajectory is calculated to be reproduced with no effort exerted by the patient in order to avoid exertion of force between the patient and the knee module (paragraph 98: “there are no active interactions of the subject with the orthosis”). Brodard indicates that the method neutralizes the weight of the leg and the orthosis against gravity (paragraph 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dietz to avoid exertion of force on the leg of the bedridden patient by the knee orthosis in order to obtain a trajectory to be modelled without the effects of gravity from the weight of the leg and the orthosis, as further taught by Brodard.
Regarding claim 35, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.
Dietz further discloses that the application point is a knee joint of a patient (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the patient’s knee).
Claims 24-26, 28-29, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 6,685,658) in view of Brodard (US 2018/0085276), as applied to claim 20 above, in further view of Olsen (US 2010/0222716).
Regarding claim 24, Dietz in view of Brodard disclose the measuring method according to claim 20, as discussed above.

Modified Dietz fails to disclose from eccentrics driven by an electric motor.
However, Olsen teaches a rehabilitation mechanism for the lower extremities with at least two eccentrics (1, 2) and at least one electric motor (“motor” in paragraph 18, lines 1-3; Fig. 1) for driving said at least two eccentrics (1, 2) (see paragraph 18; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the drive disclosed by Dietz could be substituted with the eccentrics and motor taught by Olsen while predictably effecting movement of the lower extremity for rehabilitation.
Regarding claim 25, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 24, as discussed above.
Modified Dietz further discloses comparing the coordinate pairs with a model function in a form of a coordinate equation (see paragraphs 96-99 of Brodard: a baseline trajectory using kinematics are calculated and are programmed into the microcomputer 23, and the patient undergoing rehabilitation reproduces this trajectory), and in this way, in a context of a curve- fitting, a position of a rotation point and/or a length between the application point and the rotation point, and an angle between two points on the trajectory and the rotation point are determined (Brodarad paragraphs 96-99: the kinematics of the movement of the lower limb are 
Regarding claim 26, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 25, as discussed above.
Dietz further discloses wherein the rotation point is a hip joint of the patient (Col. 4, lines 36-39: the knee drives promote bending and stretching of the user’s knee about the rotation axis of the patient’s hip). 
Regarding claim 28, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 25, as discussed above.
Modified Dietz fails to disclose the use of an equation of an ellipse for the model function.
However, Olsen teaches that the movement of the lower limb in a rehabilitation device can be moved according to the path of an ellipse (see paragraph 15) which helps improve the motor function of the lower limb (see paragraph 15; one of ordinary skill would be apprised of the equation for an ellipse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model function disclosed by modified Dietz to provide an ellipse model in order to improve the motor function of the lower limb, as taught by Olsen.
Further, Dietz discloses that the application point is the knee (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the patient’s knee), and that the rotation point is the hip (Col. 4, lines 36-39: the knee drives promote bending and stretching of the user’s knee about the rotation axis of the patient’s hip) such that the measured trajectory 
Regarding claim 29, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 25, as discussed above.
Modified Dietz further discloses providing a control module (Col. 5, lines 6-15) for controlling planned rehabilitation movements at least of joints, muscles and tendons of legs of the bedridden patient by means of said at least one knee module (13) (Col. 5, lines 6-15 of Dietz), wherein said control module determines, from patient- specific data generated from the kinematic model, trajectories for rehabilitation movements of the leg of the patient with respect to the application point, and, on a basis of the trajectories, to control said at least one knee module (Brodard: paragraph 83, lines 1-6; paragraph 85, lines 1-8; paragraph 97, lines 1-8; see paragraphs 96-99: microcomputer 23 is configured to receive the kinematics of the movement of a patient’s lower limbs in order to track an initial trajectory).  
Regarding claim 31, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 29, as discussed above.
Modified Dietz further discloses wherein the control module (Col. 5, lines 6-15 of Dietz), on a basis of the trajectories calculated for the application point (Dietz discloses that the application point is the knee, and Brodard at paragraphs 96-99 teaches calculating trajectories of the lower limb), controls the at least one knee module (13 of Dietz) in such a way that the application point is moved along new, modified trajectories with an aid of the at least one knee 
Regarding claim 32, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 29, as discussed above.
Modified Dietz further discloses after each automated movement of the leg, calculating new values, from each new time-dependently recorded trajectory of application points, for the length between the application point and the rotation point, the position of the rotation point, and the angle between the two points on the trajectory and the rotation point; and comparing the new values with corresponding values of previously measured trajectories (see Brodard at paragraph 97: the trajectory can be adjusted during limb movement based on the previously calculated and stored trajectory in order to compare the subsequent trajectory to the initial in order to reproduce the movement). 
Regarding claim 34, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 29, as discussed above.
Modified Dietz further discloses wherein the values of an updated model serve as a basis for a further automated movement of the leg (see Brodard at paragraph 97: the trajectory can be adjusted during limb movement). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 6,685,658) in view of Brodard (US 2018/0085276) and Olsen (US 2010/0222716), as applied to claim 25 above, in further view of Pellis (US 2012/0253235).
Regarding claim 27, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 25, as discussed above.
Modified Dietz fails to disclose the use of an equation of a circle for the model function.
o - YH)2 + (Zo - ZH)2 = L02  for a circle as a model function (see paragraph 6; Fig. 4) in order to describe the movement of the joint.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the equation of a circle, as taught by Pellis, to model the trajectory of the lower limb.
Further, Dietz discloses that the application point is the knee (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the patient’s knee), and that the rotation point is the hip (Col. 4, lines 36-39: the knee drives promote bending and stretching of the user’s knee about the rotation axis of the patient’s hip) such that the measured trajectory is an arc-shape with the hip articulation at the center of the shape, and a radius of the shape designated by the length between the knee and hip. Thus, in the circular model taught by Pellis, the position of the center of the circle would be modelled as the rotation point, and the radius of the circle is modelled as the distance between the rotation point and the application point.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 6,685,658) in view of Brodard (US 2018/0085276) and Olsen (US 2010/0222716), as applied to claim 29 above, in further view of Einav (US 2007/0282228).
Regarding claim 33, Dietz in view of Brodard and Olsen disclose the measuring method according to claim 29, as discussed above.
Modified Diettz further discloses wherein on a basis of a comparison of values for the length between the application point and the rotation point, the position of the rotation point, and the angle between the two points on the trajectory and the rotation point  two successively measured trajectories are formulated (see Brodard at paragraph 97: the trajectory can be adjusted 
Modified Dietz fails to disclose that an updated model with improved values is generated by means of an optimization algorithm.
However, Einav teaches a limb rehabilitation device wherein an updated model of joint trajectory (i.e. length, angle, and position data) is generated by means of an optimization algorithm (see paragraph 13: the trajectory can be modified according to “patient improvement” or a “rehabilitation plan” or “responsive to an actual trajectory by a patient”). Einav further teaches that this allows for the patient movement to be corrected for better trajectory or speed of the rehabilitated limb (see paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dietz in order to provide an updated model of the patient’s limb trajectory optimized by an algorithm in order to provide corrective adjustment of the rehabilitation movement according to a treatment plan, as taught by Einav.
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 6,685,658) in view of Brodard (US 2018/0085276) and Olsen (US 2010/0222716)
Regarding claim 36, Dietz discloses an apparatus for a bedridden patient (Fig. 2; Col. 3, lines 5-11) incorporating a method of moving the lower extremities of the patient (Col. 3, lines 46-53) which comprises the steps of:
a rehabilitation mechanism (“active standing table” Col. 2, lines 28-30) having at least one knee module (13) which can be operatively connected to an application point of a leg of a patient (Col. 3, lines 23-37, the application point of the knee module 13 is at knee cuff 20 at the 
Dietz fails to disclose that the method incorporates a measuring device for determining length, position, and/or radius of movement of the lower extremities, the use of a measuring device for determining a trajectory of the application point, and the creation of a kinematic model of the lower extremity conditions by model-generating means, and that there are two eccentrics driven by an electric motor.
However, Olsen teaches a rehabilitation mechanism for the lower extremities with at least two eccentrics (1, 2) and at least one electric motor (“motor” in paragraph 18, lines 1-3; Fig. 1) for driving said at least two eccentrics (1, 2) (see paragraph 18; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the drive disclosed by Dietz could be substituted with the eccentrics and motor taught by Olsen while predictably effecting movement of the lower extremity for rehabilitation.
Modified Dietz fails to disclose that the method incorporates a measuring device for determining length, position, and/or radius of movement of the lower extremities, the use of a measuring device for determining a trajectory of the application point, and the creation of a kinematic model of the lower extremity conditions by model-generating means.
However, Brodard teaches a method of determining a position and radius of movement of lower extremities of a patient using a measuring device (33) for determining a trajectory solely of the application point during a movement of the leg with a knee module (11) of a rehabilitation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method disclosed by modified Dietz to further include a measuring device at the knee module and a microcomputer with model-generating means to create a kinematic model of the lower limb movement, as taught by Brodard, in order to rehabilitate the patient’s lower limb according to particular controlled trajectories.
Regarding claim 37, Dietz in view of Olsen and Brodard disclose the apparatus according to claim 36, as discussed above.
Modified Dietz further discloses wherein said measuring device has at least two sensors (33) of Brodard) for determining an angle position (Brodard: paragraph 83, each articulation has position sensors 33, and paragraph 85 discloses that angular position is registered by these sensors) of said eccentrics (the eccentrics and motor of modified Dietz taught by paragraph 18 of Olsen).  
Regarding claim 38, Dietz in view of Olsen and Brodard disclose the apparatus according to claim 36, as discussed above.

Regarding claim 39, Dietz in view of Olsen and Brodard disclose the apparatus according to claim 36, as discussed above.
Dietz further discloses that the at least one knee module (13) has at least one knee orthosis (knee cuff 20 further illustrated in Fig. 6 and comprising elements 53, 73, 73’, 74) for receiving a knee joint of the bedridden patient (Col. 3, lines 23-37; Col. 5, lines 45-65; Fig. 6);
a connection element (70) connected to said at least one knee orthosis (knee cuff 20 further illustrated in Fig. 6 and comprising elements 53, 73, 73’, 74) (Col. 5, lines 45-50; Fig. 6); 
an extension arm (49) on which said connection element (70) is secured (Col. 5, lines 45-55; Fig. 6); 
and a mechanical device (“knee drive”) that can be driven by means of said control module, wherein said mechanical device introduces a defined force into said at least one knee orthosis (knee cuff 20 further illustrated in Fig. 6 and comprising elements 53, 73, 73’, 74), via said extension arm (49) and said connection element (70), in such a wayPage 10 of 12Docket No. EPH-90559Application No. PCT/DE2018/100587Prel. Amdt. dated December 20, 2019 that the joints, the 
Regarding claim 40, Dietz in view of Olsen and Brodard disclose the apparatus according to claim 39, as discussed above.
Modified Dietz further discloses wherein said rehabilitation mechanism contains a force sensor (force and torque sensor 34 of Brodard) which monitors the force introduced into said at least one knee orthosis (“knee cuff” of Dietz) via said extension arm (49 of Dietz) and said connection element (70 of Dietz) (see paragraph 84 of Brodard: each articulation that interfaces the patient is equipped with force and torque sensors which transmit information to the microcomputer per paragraph 85 to employ the modified control method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Koenig (DE 102014105250) is cited for its relevant structure for a joint rehabilitation device
-Marti (US 2015/0352394) is cited for its relevant angular position sensors
-Sampson (US 10,842,705) is cited for its relevant rehabilitation structure for use on a lower limb
-Odermatt (US 2013/0072821) is cited for its discussion of modification of joint trajectory, specifically at the hip
-Patoglu (US 2012/0330198) is cited for its relevant discussion of modelling joint trajectory as a circular function

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785      
                                                                                                                                                                                                  /VALERIE L WOODWARD/Primary Examiner, Art Unit 3785